ON APPLICATION FOR REHEARING.
GIDEON, J.
The defendant has filed a petition for rehearing., The ground upon which a rehearing is sought is that this court did not determine one of the questions which induced the district court to make the order setting aside the interlocutory deereee of divorce.
It is the contention of the defendant, that, where a complaint is filed in an action and a summons is thereafter issued and served, it is not such service as will give the court jurisdiction of the, parties, unless a copy of the complaint *602is served or delivered to the defendant with the copy of the summons. It is sufficient answer to that contention to state that no provision is found in the Code containing such requirements. A civil action in this state is commenced by filing a complaint with the clerk of the court in which the action is brought, or by the service of summons. Comp. Laws Utah, 1917, section 6538. In the divorce proceedings a complaint was filed with the clerk of the court on July 18, 1919, and summons was personally served on the defendant the same day. A return was made upon the summons and filed with the clerk on July 25, 1919. The court therefore had jurisdiction of both the subject-matter and the parties to the action. As required by section 6546, a copy of the complaint was deposited with the clerk of the district court at the date of filing the original complaint. There is no provision in the statutes requiring a copy of the complaint to be served with the summons in order -to constitute a legal service. Section 6546 directs that at the time of filing the original complaint a copy shall be deposited with the clerk for the defendant in each county in which the summons has been served, unless a copy of the complaint has been served with the summons. That section also provides a penalty for failure to deposit the required copies of the complaint.
“Failure to deposit a copy of the complaint is not jurisdictional, but is a mere irregularity.” Lime & Stone Co. v. Danley et al., 38 Utah, 231, 111 Pac. 652.
"The copy of the complaint is not for the court’s information or benefit, but for the information and .benefit of the defendant.” Reese v. District Court, 52 Utah, 520, 175 Pac. 602.
It must necessarily follow that failure to serve a copy of the complaint with the summons could in no way defeat or affect the jurisdiction of the court over either the subject-matter or the parties to the action.
Petition denied.
CORFMAN, C. J., and FRICK, WEBER, and THURMAN, JJ., concur.